                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SHIKEB SADDOZAI,
                                  11                                                    Case No. 18-03972 BLF (PR)
                                                       Plaintiff,
                                  12                                                    ORDER DIRECTING PLAINTIFF
Northern District of California




                                                                                        TO LOCATE SUCCESSOR OR
 United States District Court




                                  13             v.                                     REPRESENTATIVE FOR
                                                                                        DECEASED DEFENDANT;
                                  14                                                    GRANTING MOTION FOR LEAVE
                                           CARLOS BOLANOS, et al.,                      TO FILE THIRD AMENDED
                                  15                                                    COMPLAINT; DENYING MOTIONS
                                                      Defendants.                       RE APPOINTMENT OF COUNSEL;
                                  16                                                    INSTRUCTIONS TO CLERK
                                  17                                                    (Docket Nos. 31, 33)
                                  18

                                  19          Plaintiff, a state prisoner proceeding pro se filed a civil rights complaint pursuant to
                                  20   42 U.S.C. § 1983. On December 16, 2019, the Court found the second amended
                                  21   complaint, liberally construed, stated cognizable Eighth Amendment claims against
                                  22   Defendant Sheriff Arqueza of San Mateo County. Dkt. No. 27 at 2-3.1 The Court ordered
                                  23   the matter served on Defendant, directing him to file a dispositive motion or notice
                                  24   regarding such motion. Id. On January 14, 2020, counsel for the County of San Mateo
                                  25   filed a Statement Noting Death of Defendant A. Arqueza, who passed away on July 16,
                                  26   2019, during the pendency of this action. Dkt. No. 29. The statement of death was also
                                  27
                                       1
                                  28    In the same order, the Court dismissed Plaintiff’s claims under the First and Sixth
                                       Amendments for failure to state claim. Dkt. No. 27 at 4.
                                   1   served on Plaintiff at the California Correctional Institution in Tehachapi. Dkt. No. 29-1.
                                   2   However, it is unclear whether Plaintiff ever received this notice because the next day, on
                                   3   January 15, 2020, the Court received a Notice of Change of Address from Plaintiff, stating
                                   4   that his current address was now Corcoran State Prison (“CSP”). Dkt. No. 30.
                                   5   Accordingly, the Court will order the Clerk to serve a copy of the Statement Noting Death
                                   6   of Defendant on Plaintiff along with a copy of this order.
                                   7

                                   8                                         DISCUSSION
                                   9   A.     Deceased Defendant
                                  10          “If a party dies and the claim is not thereby extinguished, the court may order
                                  11   substitution of the proper party. A motion for substitution may be made by any party or by
                                  12   the decedent’s successor or representative. If the motion is not made within 90 days after
Northern District of California
 United States District Court




                                  13   service of a statement noting the death, the action by or against the decedent must be
                                  14   dismissed.” Fed. R. Civ. P. 25(a). Two things are required of a party for the running of
                                  15   the 90 day period to commence: a party must 1) formally suggest the death of the party on
                                  16   the record, and 2) serve the suggestion of death on the other parties and nonparty
                                  17   successors or representatives. Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994). A
                                  18   party may be served the suggestion of death by service on his or her attorney, Fed. R. Civ.
                                  19   P. 5(b), while non-party successors or representatives of the deceased party must be served
                                  20   the suggestion of death in the manner provided by Rule 4 for the service of a summons.
                                  21   Fed. R. Civ. P. 25(a)(3); Barlow, 39 F.3d at 232-34. Rule 25 requires dismissal absent a
                                  22   motion for substitution within the 90-day period only if the statement of death was
                                  23   properly served. Unicorn Tales, Inc., v. Bannerjee, 138 F.3d 467, 469-71 (2d Cir. 1998).
                                  24   Accordingly, Plaintiff may attempt to locate Defendant Arqueza’s successor or
                                  25   representative, and then request the Court order the Marshal to serve them with a statement
                                  26   noting the death of Defendant Arqueza. With the notice, Plaintiff must file a motion for
                                  27   substitution of the decedent party under Rule 25(3) of the Federal Rules of Civil
                                  28                                                2
                                   1   Procedure, which will be served on the successor or representative along with the
                                   2   statement of death.
                                   3          Furthermore, because Defendant Arqueza has not yet been served in this action, the
                                   4   claims against him may be subject to dismissal under Rule 4(m).2 Although a plaintiff
                                   5   who is incarcerated and proceeding in forma pauperis may rely on service by the Marshal,
                                   6   such plaintiff “may not remain silent and do nothing to effectuate such service”; rather,
                                   7   “[a]t a minimum, a plaintiff should request service upon the appropriate defendant and
                                   8   attempt to remedy any apparent defects of which [he] has knowledge.” Rochon v.
                                   9   Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987). Here, Plaintiff’s complaint has been
                                  10   pending since July 2, 2018. Dkt. No. 1. If Defendant’s successor or representative is not
                                  11   served in due course, absent a showing of “good cause,” Plaintiff’s claims against these
                                  12   Defendants shall be dismissed without prejudice. See Fed. R. Civ. P. 4(m). Plaintiff must
Northern District of California
 United States District Court




                                  13   provide the U.S. Marshal with sufficient information to effectuate service or face dismissal
                                  14   of his complaint without prejudice. See Walker v. Sumner, 14 F.3d 1415, 1421-22 (9th
                                  15   Cir. 1994) (holding prisoner failed to show cause why prison official should not be
                                  16   dismissed under Rule 4(m) where prisoner failed to show he had provided Marshal with
                                  17   sufficient information to effectuate service).
                                  18   B.     Motion for Appointment of Counsel
                                  19          Plaintiff has filed a third motion for appointment of counsel.3 Dkt. No. 31. He has
                                  20   also filed a motion for reconsideration of the last court order denying him appointment of
                                  21   counsel, based on the same grounds. Dkt. No. 33. In the motion, Plaintiff also generally
                                  22   requests a preliminary injunction and court order for prison officials to “cease and desist
                                  23
                                       2
                                  24     The Court notes that the Statement of Death for Defendant Arqueza was filed by counsel
                                       for Sheriff Carlos G. Bolanos, who no longer a party to this action, on behalf of the County
                                  25   of San Mateo, and not as representing Defendant Arqueza’s estate. Dkt. No. 29. No
                                       counsel has appeared on behalf of Defendant Arqueza, who therefore remains unserved in
                                  26   this matter.
                                       3
                                  27    The Court denied Plaintiff’s past two motions for appointment of counsel for lack of
                                       extraordinary circumstances. Dkt. Nos. 10, 26.
                                  28                                                    3
                                   1   violence, harassment and retaliation to interefer[e] with plaintiff’s civil action.” Dkt. No.
                                   2   31 at 2. As stated above, Plaintiff is currently being housed at CSP, which is not a party to
                                   3   this action. Accordingly, the Court has no jurisdiction over CSP or any of its employees in
                                   4   this action to issue an injunctive order against them. Plaintiff must file any new claims
                                   5   against CSP employees in a separate civil rights action.
                                   6          Plaintiff asserts the same reasons as in his previous motions: lack of legal material
                                   7   and access to the law library and legal assistance. Dkt. No. 31 at 4, 6. The Court also
                                   8   notes that despite the challenges he alleges, Plaintiff managed to file another “amended
                                   9   complaint” on March 5, 2020. Dkt. No. 32. Accordingly, the motions for appointment of
                                  10   counsel and reconsideration are DENIED for lack of changed circumstances. See
                                  11   Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand v.
                                  12   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017
Northern District of California
 United States District Court




                                  13   (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). This denial
                                  14   is without prejudice to the Court’s sua sponte appointment of counsel at a future date
                                  15   should the circumstances of this case warrant such appointment.
                                  16   C.     Third Amended Complaint
                                  17          Plaintiff filed an “amended complaint” on March 5, 2020, which constitutes a
                                  18   THIRD amended complaint. Dkt. No. 32. Plaintiff only names Defendant Arqueza as a
                                  19   defendant and raises claims based on the same underlying event, i.e., excessive force on
                                  20   April 30, 2018. Dkt. No. 32 at 4. For the first time, he alleges that he was a pretrial
                                  21   detainee at the time and that his rights under the Fourteenth Amendment were violated. Id.
                                  22   Federal Rule of Civil Procedure 15(a) is to be applied liberally in favor of amendments
                                  23   and, in general, leave shall be freely given when justice so requires. See Janicki Logging
                                  24   Co. v. Mateer, 42 F.3d 561, 566 (9th Cir. 1994). The Court finds good cause to grant the
                                  25   amendment which identifies the appropriate standard for pretrial detainees under the
                                  26   Fourteenth Amendment rather than the Eighth Amendment. See Bell v. Wolfish, 441 U.S.
                                  27   520, 535 (1979); Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016)
                                  28                                                 4
                                   1   (en banc). Accordingly, the Court construes the filing of this third amended complaint as a
                                   2   motion for leave to do so and GRANTS the motion in the interest of justice. However,
                                   3   third amended complaint cannot be served on Defendant until Plaintiff has successfully
                                   4   provided the Court with an address for Defendant Arqueza’s successor or representative
                                   5   and moves for substitution of the decedent party.
                                   6

                                   7                                             CONCLUSION
                                   8          For the foregoing reasons, the Court orders as follows:
                                   9          1.     Because the sole defendant in this action, Defendant Deputy Arqueza, has
                                  10   passed away, this matter can only proceed if Plaintiff is able to locate a successor or
                                  11   representative for Defendant. Plaintiff may attempt to locate Defendant Arqueza’s
                                  12   successor or representative and provide the Court with an appropriate address where the
Northern District of California
 United States District Court




                                  13   Marshal can serve them with a suggestion noting the death of Defendant Arqueza. Along
                                  14   with the location information, Plaintiff must file a motion for substitution of the deceased
                                  15   party under Rule 25. If substitution is not made within ninety days after service of a
                                  16   statement of Defendant Arqueza’s death, the claims against Defendant Arqueza shall be
                                  17   dismissed.
                                  18          Separately, this action may be subject to dismissal under Rule 4(m) if service is not
                                  19   effectuated in due course. In the interest of justice, the Court will grant Plaintiff an
                                  20   extension of time to comply with Rule 4(m). No later than ninety (90) days from the
                                  21   date this order is filed, Plaintiff must provide the Court with an address to serve
                                  22   Defendant Arqueza’s successor or representative. Failure to do so will result in the
                                  23   dismissal without prejudice of this action and without further notice to Plaintiff.
                                  24          2.     Plaintiff’s motion for appointment of counsel, Dkt. No. 31, and motion for
                                  25   reconsideration of the court’s order denying his last such order, Dkt. No. 33, are DENIED.
                                  26          3.     Plaintiff’s third amended complaint is deemed the operative complaint in this
                                  27   action. Dkt. No. 32.
                                  28                                                  5
                                   1          4.      The Clerk of the Court shall include a copy of the Statement Noting the
                                   2   Death of Defendant Arqueza, Dkt. No. 29, with a copy of this order to Plaintiff, along with
                                   3   a certificate of service.
                                   4          This order terminates Docket Nos. 31 and 33.
                                   5

                                   6          IT IS SO ORDERED.
                                   7

                                   8

                                   9   Dated: March 25, 2020
                                  10                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                 6
                                   1   Order to Locate Succ/Rep; Granting Amend; Denying Mots. for Appt. of Counsel
                                       PRO-SE\BLF\CR.18\03972Saddozai_subs.Def&deny.atty3
                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                                       7
